DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/30/201 is acknowledged. Accordingly claims 1-7 and 12-19 will be examined on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “processing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites "first mechanical property sensor data" but it is unclear if this is data from 1st MSP, the "first time-continuous data signal" or a new data set of data. The claim also recites "second MSP sensor data" and it is unclear if this is the "second time-continuous vibration signal" or another data signal. Further, the Examiner notes that this limitation would also be interpreted to require that the 2nd sensor must be utilizing vibration as the property being analyzed.
Claim 2 recites  "the method for obtaining vibration data of claim 1", but claim 1 is directed to a method of "obtaining mechanical state/property data", not vibration data as worded. Further claim 2 recites repeating "the method steps" but fails to state which steps, which adds indefiniteness to the claim due to the preamble language regarding what steps are referred to by claim 2. 
Claim 3 also recites "the method for obtaining vibration data of claim 1", but claim 1 is directed to a method of "obtaining mechanical state/property data", not vibration data as worded. Further claim 3 recites performing "the method steps" but fails to state which steps, which adds indefiniteness to the claim due to the preamble language regarding what steps are referred to by claim 3.
Claim 4 recites the limitation "the sensors”.  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear if these are the MSP sensors or another sensor. 
Claim 4 recites the limitation "the microprocessor".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4
Claim 5 recites "the method for obtaining vibration data of claim 4", but claim 1 is directed to a method of "obtaining mechanical state/property data", not vibration data as worded. As claim 4 then recites “the method of claim 1” it is unclear what method is referred to. Further claim 5 recites repeating "the method steps" but fails to state which steps, which adds indefiniteness to the claim due to the preamble language regarding what steps are referred to, as two claims worth of method steps are now included. 
Claim 6 also recites "the method for obtaining vibration data of claim 4", but claim 1 is directed to a method of "obtaining mechanical state/property data", not vibration data as worded. As claim 4 then recites “the method of claim 1” it is unclear what method is referred to. Further claim 6 recites performing "the method steps" but fails to state which steps, which adds indefiniteness to the claim due to the preamble language regarding what steps are referred to, as two claims worth of method steps are now included.
Claim 7 also recites "the method for obtaining vibration data of claim 4", but claim 1 is directed to a method of "obtaining mechanical state/property data", not vibration data as worded. As claim 4 then recites “the method of claim 1” it is unclear what method is referred to.
Claim 12 recites the limitation "the plurality of rotating mechanical components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12
Claim 13 recites the limitation ""all the time windows".  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear if are these the synchronous time windows or if the limitation would possibly be larger than those limited in the previous two lines of the claim. 
Claim 17 recites the limitation "the sensor-specific data bins".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 1-7 and 13-19 inherit the indefiniteness of the claims on which they depend, and are therefore also rejected under 35 U.S.C. 112 b. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2018193049 (see IDS filed 6/24/2021) hereby referred to as Luck. The Examiner notes that an English version of the text has been provided and citations include quotations when possible to assist in explanation).
The Examiner notes: Due to the numerous 112 rejections above all examination in view of prior art provided below is “as best understood”
Regarding claim 1: Luck discloses a method for obtaining mechanical state/property data for a plurality of mechanical elements engaged in a periodic rotation within a mechanical system (Luck fig 1, claim 1), the method comprising: 
“determining damage, wear and / or imbalance in a transmission designed as a gear transmission, in particular an epicyclic gearbox” “Measurement curve for a rotating transmission part of the transmission, e.g. a sun gear or at least one planet gear of a planetary gear, is detected”); 
for a first time-continuous mechanical data signal from a first MSP sensor of the plurality of MSP sensors (Luck Description “it is provided that during operation of the transmission by means of the at least one electronic sensor device at the measuring point, periodically at least one measured value or a measured value profile is detected at the at least one trigger instant, in which at least two rotating gear parts of the transmission have a specific phase relationship to one another”);
determining via the hardware processor a first series of respective consecutive time windows when each respective mechanical element passes within a sensing range of the first MSP sensor (Luck description “By means of at least one electronic sensor device at a measuring point on a transmission part of the transmission periodically at least one predetermined trigger time (and thus phase synchronous) in each case at least one measured value“); 
based on the first series of time windows, determining a respective first plurality of time-separated gear data bins which each includes first mechanical property sensor data for only one respective specific mechanical element of the plurality of mechanical elements (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft); 
for a second time-continuous vibration signal from a second MSP sensor of the plurality of MSP sensors (Luck description where the language “at least one” provides for multiple, see also Fig 1): 
determining via the hardware processor a second series of respective consecutive time windows when each respective mechanical element passes within a sensing range of the second MSP sensor (Luck description “By means of at least one electronic sensor device at a measuring point on a transmission part of the transmission periodically at least one predetermined trigger time (and thus phase synchronous) in each case at least one measured value“); 
based on the second series of time windows, determining a respective second plurality of time-separated gear data bins which each includes second MSP sensor data for only the one respective specific mechanical element (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft); 
determining via the hardware processor that a first gear data bin from the first plurality of gear data bins occurs over a first time interval t (Luck description “trigger time and thus the summation should take place at each renewed (periodic) occurrence of this signal during operation of the epicyclic gearbox” where this provides time periods; 
determining via the hardware processor that a second gear data bin from the second plurality of gear data bins occurs over a second time interval t+1, wherein the second time interval is successive to the first time interval t (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis); and 
“At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis);.
Regarding claim 2: Luck discloses the limitations of claim 1 as described above. Luck also discloses repeating the method steps for additional MSP sensors of the plurality of MSP sensors, wherein the mechanical state/property profile for the one specific mechanical element includes all the MSP data for the one specific mechanical element from all of the MSP sensors of the plurality of MSP sensors (Luck description “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis);.
Regarding claim 3: Luck discloses the limitations of claim 1 as described above. Luck also discloses performing the method steps for a second specific mechanical element which is different from the one specific mechanical element, wherein the method establishes a second element-specific mechanical state/property profile for the second specific mechanical element (Luck description “An ensemble averaging for the measured values or measured value curves is automatically performed by dividing the sum of the measured values or each measured value of the accumulated measured value profile by the meter reading after each increase of the meter reading, in order thus to make up an ensemble item for the metering point to determine which one is aiming for the measured value portions which correlate to a finite value at the time of triggering and which tends to zero for non-correlated measured value portions“ “Damage and / or wear on a tooth flank of a tooth of a planetary gear of a planetary gear and / or a damage and / or wear on a tooth flank of a tooth of a sun gear of a planetary gear train and / or An imbalance of a planetary shaft on which a planetary gear of a planetary gear is rotatably mounted, and / or An imbalance of a rotatably connected to a sun gear of a planetary gear sun shaft and / or Unequal loading of different planetary gears of a planetary gear is detected, the ensemble means can be calculated differently. Thus, in particular, the ensemble means to be used for the detection of damage to a tooth flank may differ from that ensemble means which is used as the basis for detecting an imbalance of the sun shaft).
Regarding claim 4: Luck discloses the limitations of claim 1 as described above. Luck also discloses the mechanical elements are planet gears and the sensors are vibration sensors configured to detect vibrations from the planet gears, and wherein the method comprises generating at the microprocessor, from the vibration sensor data from the plurality of vibration sensors, a vibration profile for the one specific planet gear of the plurality of planet gears (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects”).
Regarding claim 5: Luck discloses the limitations of claim 4 as described above. Luck also discloses repeating the method steps for additional vibration sensors of the plurality of vibration sensors, wherein the vibration profile for the one planet gear includes all the vibration data for the one specific planet gear from all the vibration sensors of the plurality of vibration sensors (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5).
Regarding claim 6: Luck discloses the limitations of claim 4 as described above. Luck also discloses performing the method steps for a second specific planet gear which is different from the one specific planet gear, wherein the hardware processor establishes a second gear-specific vibration profile for the second specific planet gear (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5
Regarding claim 7: Luck discloses the limitations of claim 4 as described above. Luck also discloses comprising applying teeth- specific time windows to obtain vibration data for a specific tooth of the one specific planet gear (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”)
Regarding claim 12: Luck discloses a method for obtaining vibration data for a plurality of mechanical components engaged in a periodic rotation within a mechanical system (Luck fig 1, claim 1), the method comprising: 
from each respective sensor of a plurality of vibration sensors attached along a surface which is part of or proximate to the exterior of the mechanical elements of the mechanical elements (Luck fig 1), the plurality of vibration sensors being spaced apart from each other along a path of the periodic rotation of the mechanical elements (Luck ref Se1-Se5), obtaining at a hardware processor a plurality of time- continuous vibration sensor signals, each respective vibration sensor signal indicative of successively detected vibrations from the plurality of rotating mechanical components as detected by each respective vibration sensor of the plurality (Luck Fig 1, Description “determining damage, wear and / or imbalance in a transmission designed as a gear transmission, in particular an epicyclic gearbox” “Measurement curve for a rotating transmission part of the transmission, e.g. a sun gear or at least one planet gear of a planetary gear, is detected”); 
applying via the hardware processor respective synchronous time windows to each of the plurality of vibration sensor signals to identify respective sets of associated vibration data bins for each “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis); and 
aggregating via the hardware processor the vibration data bins which are associated with each specific mechanical component of the rotating plurality of mechanical components to generate a plurality of respective vibration profiles for the each respective mechanical component of the rotating plurality of mechanical components (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” and “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis
Regarding claim 13: Luck discloses the limitations of claim 12 as described above. Luck also discloses the respective synchronous time windows are a set of sensor-specific time windows, each time window spanning a sensing period of time when a single mechanical component is within a sensing range of a single vibration sensor; each synchronous time window of the set being associated with a different sensor (Luck ref Se1- Se5); and each synchronous time window occurs at a different specific times; wherein each vibration sensor detects successive vibration data for a single designated mechanical component common to all the time windows of the set during its associated time window of the set  (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).
Regarding claim 14: Luck discloses the limitations of claim 13 as described above. Luck also discloses calculating the synchronous time windows as a function of a location of each vibration sensor, a rotation speed of the mechanical components, and a geometry and spatial arrangement of mechanical components  (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).
Regarding claim 15: Luck discloses the limitations of claim 12 as described above. Luck also discloses resampling the vibration data bins over a plurality of rotations of the mechanical components “At a periodically recurring trigger time t .sub.T R, which is given via the phase position of the gears (sun S and planet gears P1 to P5) and remains constant, measurement signal curves (P1, 1) i to (P1, 1) .sub.m are detected. The respective signal profile is representative of one certain tooth pairing, in this case exemplarily for a pairing of the tooth H1 on the internally toothed ring gear H and the tooth P1, 1 of a planet P1. To successive trigger times t .sub.T R recorded waveforms (P1, 1) to i (P1, 1) .sub.m are added together in phase synchronism. In this case, the diagram of FIG. 3 illustrates the accumulated signal profiles for i different measurements with i = 1..m” where this is successive and includes the same bin type analysis”).
Regarding claim 16: Luck discloses the limitations of claim 15 as described above. Luck also discloses averaging the resampled vibration data bins obtained from a single sensor across multiple rotations of the mechanical components over multiple time periods to obtain a time-averaged vibration profile for each respective mechanical component of plurality of rotating components (Luck description “Via the ensemble-averaged measured values or measured value profiles, which the sensor devices Sei to Se5 at the fixed ring gear H”).
Regarding claim 16: Luck discloses the limitations of claim 15 as described above. Luck also discloses scaling the sensor-specific data bins by a sensor-specific factor, wherein vibration data from each vibration sensor is normalized in relation to the other vibration sensors (Luck description “In this case, in a first method step A1, the phase relationship of the gearwheels of the epicyclic gearbox 100 and thus the triggering time tjR are determined via the phase determination sensor PS. Incidentally, in method step A1, an average value can also be formed for the selection of the possible tooth combinations via the measuring points of the sensor devices Sei to Se5 in order to mittein the influence of the teeth of the ring gear H, at which a deformation and structure-borne noise is measured during operation of the epicyclic gear 100 , In a subsequent method step A2, then, at the trigger times, a detection of the measurement signals or measured values or measured value profiles including the summation in the signal sequence memory SVS takes place. At the same time, an increase in the respective counter reading (possibly of a plurality of tooth-specific and / or error-specific counter readings) takes place in the counter memory ZS in order to store the number of measurements made”).
Regarding claim 18: Luck discloses the limitations of claim 12 as described above. Luck also discloses the mechanical components are planet gears and the sensors are vibration sensors configured to detect vibrations from the planet gears, and wherein the method comprises generating at the microprocessor a vibration profile for each planet gear (Luck description “About that In addition, it should be noted that in the non-positive contact of two teeth (driving and driven gear) there is a moment of friction between the teeth. At this moment it comes to slip-stick vibrations, which are transmitted as structure-borne noise in the tooth geometry. A piezoelectric element on the stationary ring gear H on the tooth root of a tooth of the ring gear H can then detect this structure-borne noise and thus be used for sensory detection of slip-stick effects” See also gears P1 to P5).
Regarding claim 19: Luck discloses the limitations of claim 182 as described above. Luck also discloses applying teeth- specific time windows to obtain vibration data for specific teeth of each specific planet gear (Luck description “Furthermore, on the basis of the proposed solution, gear pairs between a planetary gear P1 to P5 and the sun gear S can be evaluated, namely on the effect of the observed gear ring gear H, for example H1, to which a sensor device Sei, Se2, Se3, Se4 or Se5 is provided. In this case, the tooth of the sun gear S is evaluated in interaction with the average value of the interaction of all teeth of all planets P1 to P5 in the force acting on the tooth on the ring gear H with the sensor device Sei to Se5. An occurring imbalance in the sun gear S is detectable here with the sensor devices Sei to Se5.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, and specifically:

Chen: Bearing health monitoring
Hallman: Turbine gearbox monitoring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896